Citation Nr: 1446629	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  06-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD), spondylosis, and arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for arthritis of the lumbar spine.  

The issue on appeal was remanded by the Board in Decemeber 2013 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a supplemental VA medical opinon for the Veteran's lumbar spine disorder.  This was accomplished, and the claim was readjudicated in an August 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002)..

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has a lumbar spine disability, diagnosed as DDD, spondylosis, and arthritis.

2.  Symptoms of a lumbar spine disorder were not chronic in service and did not manifest to a compensable degree within one year following service separation.
3.  Symptoms of a lumbar spine disorder have not been continuous since service separation.  

4.  The currently diagnosed lumbar spine disorders are not etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder, to include DDD, spondylosis, and arthritis have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability. 

In a letter dated October 2004, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  In March 2006, the RO sent the Veteran notice in accordance with Dingess, which included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) disability records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with the service connection claim for a lumbar spine disorder in October 2013 (with an addendum opinion in July 2014).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's reported in-service injury, and provided a rationale for the opinion stated. 

The Veteran's appeal was remanded by the Board in May 2013 to obtain copies of all VA treatment records relevant to the Veteran's spine disability not already of record, to include copies of all records of the Augusta, Georgia, VA Medical Center (VAMC) dated from 1968 to the present, and to obtain a medical opinion regarding the condition on appeal.  In October 2013, the Veteran was sent a Formal Finding of Unavailability concerning his medical treatment records.  Specifically, a request was made to the Augusta VAMC in June 2013 for medical records.  In August 2013, the Augusta VAMC indicated that they had no records which were responsive to the request.  A letter was sent to the Veteran in September 2013 requesting records that he may have in his possession; however, no response was given to this request.

The Board again remanded the matter in December 2013 to obtain a January 1979 physical examination report from the Columbia VAMC.  Despite the RO's attempts to obtain this evidence, a negative response was received in March 2014 from the VAMC in regards to the January 1979 record.  The Board finds that VA has undertaken extensive development in attempts to obtain this information without success.  Upon review of the record, it appears that all procedures to obtain these records have been correctly followed and have been exhausted, and that any further attempts would be futile.  See 38 C.F.R. § 3.159(d).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's lumbar spine disorder includes a diagnosis of arthritis, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2013); therefore, the Board will apply the presumptive service connection provisions of 38 C.F.R. § 3.303(b) when evaluating the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for a Lumbar Spine Disorder

In a September 2004 informal claim for compensation benefits, the Veteran reported that he incurred a back injury while in basic training and still receives treatment for such injury.  In a December 2005 substantive appeal, the Veteran reiterated that his "back injury originally occurred after basic training . . . [and that his] records show where [he] was treated several times for back problems while at Fort Bragg."  He further noted that he "was not symptomatic at the time of discharge and it was not noted that [he] had been having back problems," and he has been treated on and off at VA since 1968 to 1969.  The Veteran contends that service connection is warranted for his lumbar spine disorder.

Initially, the Board finds that the Veteran has currently diagnosed DDD, spondylosis, and arthritis of the lumbar spine.  See January 2003 to July 2003 VA treatment records from Columbia VAMC; May 2005 MRI report from Piedmont Imaging; see also October 2013 VA examination report.

Next, the Board finds that symptoms of a lumbar spine disorder were not chronic in service and did not manifest to a compensable degree within one year following service separation.  As stated by the Veteran, he was not symptomatic at the time of discharge from service.  See December 2005 substantive appeal.  Service treatment records reveal that in October 1968, the Veteran complained of intermittent pain in the lower right side renal area when he bent over for the past three months.  Right mild costovertebral angle tenderness was noted.  On separation from service, a November 1968 exit examination report shows no back abnormality.  A November 1968 report of medical history, completed by the Veteran at service separation, reveals that the Veteran checked "NO" as to having "recurrent back pain."  For these reasons, the Board finds that symptoms of a lumbar spine disorder were not chronic in service.  

Additionally, the Board finds that the weight of the evidence does shows that the Veteran  did not seek treatment for back pain until 1972, approximately four years after service separation. While the Veteran has asserted that he received treatment beginning in 1969 to 1969 for his back at VA, the record shows that a search for records during that time period was negative.  An October 1972 record from the Piedmont Medical Associates documents the Veteran's medication request for back and leg pain, and an April 2000 record notes a back injury and diagnosis of osteoarthritis.  A May 2005 MRI record of the lumbar spine from Piedmont Imaging showed, in pertinent part, decreased disc height and signal intensity.  The Veteran was diagnosed with multilevel degenerative disc disease and diffuse spondylosis at the L1-2 and L5-S1 levels and a left laminotomy defect at the L5-S1 level.  For these reasons, the Board finds that the evidence of record does not demonstrate that arthritis of the lumbar spine disorder manifested to a compensable degree within one year following service separation.

Next, the Board finds that symptoms relating to the Veteran's currently diagnosed lumbar spine disorder have not been continuous since service separation.  As noted above, an October 1972 record from the Piedmont Medical Associates documents the Veteran's medication request for back and leg pain.  The Board finds the evidence of history presented by the Veteran to medical providers after service, which includes an absence of complaint of lumbar spine symptomatology for approximately four years after service separation, to be highly probative.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed another claim for service connection, but did not mention a lumbar spine disorder or symptoms at any time prior to the September 2004 service connection claim.  Specifically, in August 1986, the Veteran filed a claim for service connection for hearing loss.  The Veteran did not report a lumbar spine disorder or symptoms at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding another claim, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a lumbar spine disorder, when viewed in the context of his action regarding his other claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a lumbar spine disorder in service and a lack of symptomatology at the time he filed the claim.  

Further, the Board finds that the allegations by the Veteran of continuity of symptomatology of a lumbar spine disorder are not credible.  In his September 2004 claim for VA compensation benefits and in the December 2005 substantive appeal, the Veteran has asserted that his lumbar spine disorder was a result of an injury he sustained in service; however, in a June 2004 VA outpatient record, the Veteran reported that he first noticed back pain in 1998 while working construction and after lifting a heavy object.  The Veteran explained that since that time, his back pain kept worsening.   Moreover, in a September 2002 examination report associated with the Veteran's SSA records, the Veteran asserted his belief that the limp due to his left ankle fracture induced his back pain to flare up and the examiner opined that the Veteran's low back pain was probably worsened by the limp.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995).  As noted above, a search for VA treatment record dating back to 1968 or 1969 was negative.  The Board finds that the Veteran's treatment records, made while receiving treatment for his spine disorder, are more probative than the Veteran's statements made pursuant to a claim for VA compensation benefits because the Veteran had incentive to provide an accurate medical history in order to receive good treatment.  See Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).

Next, the Board finds that the Veteran's lumbar spine disorder is not etiologically related to service.  The Veteran underwent a VA general medical examination in November 2002.  During the evaluation, the Veteran reported that he had not worked since 2001 as a result of his low back pain, left ankle pain, and his "heart."  Upon physical examination, straight leg raise was negative bilaterally.  Diagnostic testing revealed mild L4 to L5 disk space narrowing and moderate L5 to S1 disk narrowing.  The examiner diagnosed the Veteran with mechanical low back pain with the possibility of left lumbar radiculopathy; however, an opinion as to the etiology of the Veteran's lumbar spine disorder was not rendered.

Pursuant to the Board's May 2013 remand directive, the Veteran was afforded a VA spine examination in October 2013 to assist in determining the etiology of his back disorder.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination of the Veteran's spine.  During the evaluation, the Veteran reported that he began having back problems in service in 1968.  The Veteran reported that most of his current back pain was on the left side.  He also noted to have worked in construction after service separation, although he noted that his back did not impact his ability to work.  The examiner stated that the Veteran did complain of right-sided back and flank pain in service.  However, the examiner opined that the Veteran's lumbar spine disorder was less likely than not related to the in-service back complains.  In support of this opinion, the examiner noted that the Veteran worked in construction for many years, which was noted to be damaging to the lower back.  Further, the Veteran reported that his back pain in service was on the right side, but now complained of back pain on the left side.  The examiner also stated that at the service separation examination in November 1968, the Veteran denied recurrent back pain.  As a result of the receipt of additional treatment records associated with the record, the examiner was asked for an addendum opinion.  After reviewing the newly obtained evidence, the VA examiner's opinion remained unchanged.  See July 2014 VA addendum opinion.   

The Board finds that the December 2009 and July 2014 VA medical opinions adequately address the question of whether the Veteran's lumbar spine disorder was incurred in or is otherwise related to service.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination of the Veteran's spine.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The history the VA examiner relied upon, which includes the one-time complaint of back pain in service, is an accurate history that is consistent with the Board's findings in this case.  There is no contradicting medical opinion of record; therefore, the Board finds the VA examiner's opinion to be of great probative value.  The remaining evidence of record, to include post-service treatment records does not demonstrate that the Veteran's currently diagnosed lumbar spine disorder is related to service. 

The Board has also considered the Veteran's contentions that his currently diagnosed lumbar spine disorder is etiologically related to service.  As noted above, the Board finds the Veteran's statements regarding continuous lumbar spine symptoms since service to be inconsistent with, and outweighed by, other lay and medical evidence of record, including the Veteran's own more contemporaneous histories, including for treatment purposes.  As such, his statements are afforded little probative weight.  Further, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of lumbar spine DDD, spondylosis, or arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  DDD, spondylosis, and arthritis are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (e.g., MRI and/or x-ray), and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's lumbar spine disorders is a complex medical question involving internal and unseen system processes unobservable by the Veteran.

Based on the evidence of record, the Board finds that the weight of the competent and credible evidence is against a finding of relationship between the Veteran's current lumbar spine disorder and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for degenerative disc disease, spondylosis, and arthritis of the lumbar spine is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


